DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 14 objected to because of the following informalities:  “synchronization signals and physical broadcast channel (SS/PBCH) block” should be “synchronization signal”.  Appropriate correction is required.
Examiner’s Notes
Regarding claims 1, 2, 8 and 9, the phrase “if….” makes the limitation conditional. The examiner can interpret the limitation as “may” or “may not” occurring. Examiner recommends replacing “if' with “based on…” similar to claims 14 and 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Claims 1-3, 5, 9-10, 12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alriksson et al. (WO 2021/063774, hereinafter “Alriksson”) in view of Kim et al. (US 2020/0280940, hereinafter “Kim”).
For claims 1 and 14, Alriksson discloses A user equipment (UE) in a wireless communication system (Fig. 5 illustrates an example apparatus 500 according to some embodiments; see Alriksson page 33 lines 17 and Fig. 5) the UE comprising: 
a transceiver (The apparatus may comprise a transceiver circuit (or transceiver circuitry) (RX/TX) 510; see Alriksson page 33 and line 23 and Fig. 5) configured to receive a synchronization signals and physical broadcast channel (SS/PBCH) block (in step 210 with receiving signalling from a network node associated with the communication network, the signalling indicative of a SS/PBCH block detection method; see Alriksson page 21 lines 19-20 and Fig. 2), and 
a processor operably connected to the transceiver, the processor configured to (The controlling circuitry 520; see Alriksson page 33 line 20 and Fig 5): 
determine whether the wireless communication system operates with shared spectrum channel access based on the content of the PBCH (The base station may e.g. signal to the communication terminal that it should operate at a certain band. In some embodiments, the communication terminal may signal to the base station which band it is operating on and the base station may signal to the communication terminal which  detection method should be applied, based on what frequency band the terminal is operating on (see Alriksson page 20 lines 1-6 and Fig. 2); 
determine the content of the PBCH in a first manner, if the wireless communication system operates with shared spectrum channel access (the steps of receiving signalling (step 210) and determining (step 211) whether the indicated SS/PBCH block detection is the first or the second detection method may comprise receiving a system information, SI, message or dedicated Radio Resource Control, RRC- signalling, determining whether the received signalling comprises a flag and applying the first SS/PBCH block detection method (step 212) when it is determined that the received signalling comprises a flag; see Alriksson page 23 lines 5-19); and 
determine the content of the PBCH in a second manner, if the wireless communication system operates without shared spectrum channel access (the steps of receiving signalling (step 210) and determining (step 211) whether the indicated SS/PB channel block detection method is the first SS/PBCH block detection method or the second SS/PBCH BLOCK detection method may comprise receiving a code point in one or more reserved bits in a Physical Broadcast Channel, PBCH, payload wherein at least one of the values 00, 01, 10 and 11 indicates the first SS/PBCH block detection method; see Alriksson page 23 lines 5-19).
Alriksson suggests receiving a code point in one or more reserved bits in a Physical Broadcast Channel, PBCH, payload wherein at least one of the values 00, 01, 10 and 11 indicates the first SS/PBCH block detection method.…. the communication terminal may check the value of the code point in order to determine which detection method to use (see Alriksson page 22 line 17 to page 23 line 6). However, Alriksson does not explicitly disclose decode content of a PBCH in the SS/PBCH block. Kim discloses decode content of a PBCH in the SS/PBCH block (the UE may decode the PBCH payload in the SS/PBCH block based on the DMRS sequence information (see Kim par. 0015, 0594-0595, 0665).  It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kim's arrangement in Alriksson's invention to increase transmission occasions of an SS/PBCH block of a BS in consideration of characteristic of an unlicensed band (see Kim par. 0515).
For claims 2, 9 and 15, Alriksson discloses The UE of Claim 1, wherein: 
the wireless communication system is determined as operating with shared spectrum channel access, if a QCL parameter (NSSBQCL ) in the content of the PBCH is determined as a numerical value; and  the wireless communication system is determined as operating without shared spectrum channel access, if the QCL parameter (NSSBQCL) in the content of the PBCH is determined as a non- numerical value (the parameter Q is configured to the communication terminal. If the configuration is present, the communication terminal applies the configuration and uses the second detection method. If the configuration is not present, the communication terminal uses the first detection method… the choice of detection method to be used may be coupled to the frequency band. For example, if the communication terminal is operating on band n46, the second detection method is used. The base station (or network node, the terms may be used interchangeably in this disclosure) may e.g. signal to the communication terminal that it should operate at a certain band; see Alriksson page 19 lines 16-page 20 line 6 and see also page 56-57 Observation 1 and 2).
For claims 3, 10 and 16, Alriksson discloses The UE of Claim 1, wherein the first manner of determining the content of the PBCH includes determining a bit (αA) in the content of the PBCH as a seventh lowest significant bit (LSB) of a candidate SS/PBCH block index (Using a code point in one or more reserved bits in the PBCH-payload may e.g. comprise that one codepoint of one or more of the reserved bits αA+ 6 and αA+7 in the PBCH payload is used to indicate whether the communication terminal shall use the first or the second detection method; see Alriksson page 22 lines 20-28).
For claims 5, 12 and 18, Alriksson does not explicitly disclose The UE of Claim 1, wherein the first manner of determining the content of the PBCH includes determining a second field in MIB in the content of the PBCH as a configuration of a control resource set (CORESET) for monitoring a Type0 physical downlink control channel (Type0-PDCCH). Kim discloses The UE of Claim 1, wherein the first manner of determining the content of the PBCH includes determining a second field in MIB in the content of the PBCH as a configuration of a control resource set (CORESET) for monitoring a Type0 physical downlink control channel (Type0-PDCCH).
Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alriksson and Kim, and further in view of Lin et al. (US 2021/0051485, hereinafter “Lin”).
For claims 4, 11 and 17, the combination of Alriksson and Kim does not explicitly disclose The UE of Claim 1, wherein the first manner of determining the content of the PBCH includes determining a first field in master information block (MIB) in the content of the PBCH as a fourth lowest significant bit (LSB) of a system frame number (SFN). Lin discloses The UE of Claim 1, wherein the first manner of determining the content of the PBCH includes determining a first field in master information block (MIB) in the content of the PBCH as a fourth lowest significant bit (LSB) of a system frame number (SFN) .
Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alriksson, Kim and Lin, and further in view of Jung et al. (US 2020/0053670, hereinafter “Jung”).
For claims 6, 13 and 19, the combination of Alriksson, Kim and Lin does not explicitly disclose The UE of Claim 5, wherein: the configuration of the CORESET includes a multiplexing pattern between the CORESET and the SS/PBCH block, and the multiplexing pattern is one from a first, a second, or a third pattern for a combination of a sub-carrier spacing (SCS) of the CORESET and a SCS of the SS/PBCH block. Jung discloses The UE of Claim 5, wherein: the configuration of the CORESET includes a multiplexing pattern between the CORESET and the SS/PBCH block, and the multiplexing pattern is one from a first, a second, or a third pattern for a combination of a sub-carrier spacing (SCS) of the CORESET and a SCS of the SS/PBCH block.
Claims 7, 8, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alriksson, Kim, Lin and Jung, and further in view of Liu et al. (US 2020/0344792, hereinafter “Liu”).
For claims 7, 13 and 20, the combination of Alriksson, Kim, Lin and Jung does not explicitly disclose The UE of Claim 5, wherein the configuration of the CORESET includes a frequency offset from a first resource block of the CORESET to a first resource block of the SS/PBCH block. Liu discloses The UE of Claim 5, wherein the configuration of the CORESET includes a frequency offset from a first resource block of the CORESET to a first resource block of the SS/PBCH block
For claim 8, Alriksson discloses A base station (BS) in a wireless communication system, the BS comprising: 
a processor configured to: 
determine whether the wireless communication system operates with shared spectrum channel access (The base station may e.g. signal to the communication terminal that it should operate at a certain band. In some embodiments, the communication terminal may signal to the base station which band it is operating on and the base station may signal to the communication terminal which  detection method should be applied, based on what frequency band the terminal is operating on (see Alriksson page 20 lines 1-6 and Fig. 2); 
configure content of a physical broadcast channel (PBCH) according to a first manner, if the wireless communication system operates with shared spectrum channel access (the steps of receiving signalling (step 210) and determining (step 211) whether the indicated SS/PBCH block detection is the first or the second detection method may comprise receiving a system information, SI, message or dedicated Radio Resource Control, RRC- signalling, determining whether the received signalling comprises a flag and applying the first SS/PBCH block detection method (step 212) when it is determined that the received signalling comprises a flag; see Alriksson page 23 lines 5-19); 
configure the content of the PBCH according to a second manner, if the wireless communication system operates without shared spectrum channel access (the steps of receiving signalling (step 210) and determining (step 211) whether the and 
a transceiver operably connected to the processor, the transceiver configured to transmit the SS/PBCH block over downlink channels (The controlling circuit may further be configured to cause (e.g. by causing the transceiver circuit to transmit) transmission of SS/PBCH blocks according to the first SS/PBCH block detection method or the second SS/PBCH block detection method based on whether the network condition is determined to be met; see Alriksson page 26 lines 26-30).
Alriksson suggests that SS/PBCH block (an explicit flag (one bit) is used to indicate use of the first or second detection method. The configuration may be signalled to the communication terminal as part of the system information, e.g. in MIB or SIB1 or some other s1 message (see Alriksson page 23 lines 5-19). However, Alriksson does not explicitly disclose encode the configured content of the PBCH in a synchronization signals and physical broadcast channel; and. Liu discloses encode the configured content of the PBCH in a synchronization signals and physical broadcast channel (In a physical broadcast channel (PBCH), four bits are used to perform joint encoding on the multiplexing pattern of the SSB and the RMSI (CORESET and PDSCH), an RMSI CO RESET bandwidth, RMSI CO RESET duration, and a frequency domain offset ( expressed in quantity of physical resource blocks); see Liu par. 0059); and. It would have been obvious to the ordinary skilled in the art before the effective filing date to use Liu's 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415